Citation Nr: 1416073	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-39 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for systemic lupus erythematous, to include as due to service-connected Graves' disease.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and her mother



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to November 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  The claims file is currently in the jurisdiction of the VA Regional Office in Columbia, South Carolina (RO).

In March 2013, the Board issued a decision that, among other things, denied the claim for entitlement to service connection systemic lupus erythematous, to include as due to service-connected Graves' disease.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which in an October 2013 order, granted a Joint Motion for Remand (Joint Motion).  Based on the Joint Motion, the Court remanded that part of the Board's decision that denied service connection for systemic lupus erythematosus, to include as due to service-connected Graves' disease.  The issue is now again before the Board for adjudication. 

In November 2012, the Veteran filed a claim to reopen the issue of entitlement to service connection for a migraine headache disorder.  That issue has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2013).  Here, following the Joint Motion, the Court remanded the Board's decision in this matter as to the issue of whether the Veteran is entitled to service connection for systemic lupus erythematosus, to include as due to service-connected Graves' disease, based on the Joint Motion's finding that VA failed to adequately meet its duty to assist the Veteran, in particular with regard to the adequacy of the VA examination.  Accordingly, in order to prevent prejudice to the Veteran, the March 2013 decision of the Board must be vacated to the extent it denied to award service connection for SLE, to include as due to service-connected Graves' disease.  A new decision will be entered as if that part of the March 2013 decision by the Board had never been issued.


FINDINGS OF FACT

Systemic lupus erythematosus cannot be reasonably disassociated with the Veteran's active service.  


CONCLUSION OF LAW

Systemic lupus erythematous was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether service connection is warranted for systemic lupus erythematosus (SLE), to include as due to service-connected Graves' disease, on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection may be granted where a disability is determined to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Initially, the record confirms that the Veteran does have a current diagnosis of SLE.  The question is whether the SLE was incurred in service or due to a service-connected disability, Graves' disease in particular.

The Veteran's service treatment records do not reflect a diagnosis of SLE during active duty service.  However, they do show complaints of and treatment for depression, dermatitis, low thyroid stimulating hormone, headaches and migraines, pain, dizziness, fatigue, weakness, lightheadedness, and tingling.  In February 1996, the Veteran complained of dizziness, fatigue, and tingling in her right arm and legs with similar symptoms noted to have existed in the past.  April 1996 records reflect that the Veteran complained of foot pain.  A May 1996 record notes a diagnosis of possible sesamoiditis.  A June 1996 record reveals that the Veteran reported dizziness, weakness, and lightheadedness when standing associated with stomach cramps and diarrhea.  July 1996 records note diagnoses of adjustment disorder with depressed mood and major depressive disorder.  Another July 1996 record reflects diagnoses of history of perineal dermatitis and low thyroid stimulating hormone (TSH).  An August 1996 record reveals a diagnosis of probable major depressive disorder and indicates that the Veteran also had diagnoses of adjustment disorder and depressive mood.  In October 1996, the Veteran complained of a migraine headache for three days.  An October 1996 medical assessment reveals that the Veteran reported depression and migraines.  The Veteran contends that these in-service symptoms represent the initial manifestations of her later diagnosed SLE.  In the alternative, she argues that the now service-connected Graves' disease, or the medications taken therefore, caused her SLE, or at least put her at greater risk for developing SLE.

The first evidence of record reflecting a diagnosis of Graves' disease was in October 1998.  Thereafter, she was treated with propylthiouracil (PTU) for about one year.  She discontinued PTU in 2000 and went off all medications.  

Private records from T.T., M.D., from October 1998 through May 2002 reveal diagnoses of and treatment for Graves' disease.  May 2002 records reveal that the Veteran complained of itching skin, weight gain, depression and moodiness, hand tremors, and fatigue.

An August 2002 statement from O.L., the Veteran's husband, noted that over the prior two years, the Veteran struggled with various conditions, including weight gain, itchy and dry skin, rashes, hair loss, body temperature fluctuations, irritability, and depression.

A November 2002 private treatment record from M. B., M.D., reflects that the Veteran complained of joint pain mainly in her hands.  She denied a history of skin rash, photosensitivity, and Raynaud's symptoms, but noted some dry skin and questionable ulcers.  She denied any known family history of rheumatoid arthritis or lupus.  The physician noted, "[a]t this time I do not find any definitive evidence of lupus, but we will need to follow her."  The diagnoses included history of Graves' disease, recent anemia, and positive antinuclear antibodies (ANA).  In January 2003, the Veteran reported muscle and joint pain.  The diagnoses included positive ANA, polyarthritis, and Graves' disease.  An April 2003 record reflects a diagnosis of fatigue, with complaints of joint pain in the feet, knees, and upper shoulder.  A June 2003 record notes diagnoses of history of SLE and fatigue.

Private records from V. J., M.D., reflect diagnoses of and treatment for SLE beginning in November 2004.  In a November 2004 letter, Dr. J. stated that Graves' disease was diagnosed in 1998 and noted that the Veteran was on PTU at that time.  He indicated that SLE was diagnosed in 2002.  The Veteran's SLE criteria included photosensitivity, alopecia, positive ANA, anemia, and pleurisy times three in the last two years.  

In May 2005, R. R., M.D., noted that the Veteran's SLE symptoms had been present for about five years and indicated that the diagnosis of SLE was confirmed in February 2004.  Dr. R. reported that the Veteran had a family history of Graves' disease, an aunt with scleroderma, and a sister with rheumatoid arthritis.

Private records from C. C., M.D., from June 2006 through December 2007 reflect diagnosis of and treatment for SLE.  In June 2006, the Veteran reported that, for many years, she had chronic fatigue, joint pain, prolonged morning stiffness, and episodic swelling.  She indicated that, in 2002 or 2004, SLE was diagnosed based on inflammatory arthritis, history of hives-like lesions with heat or sun exposure, thinning of the hair, and positive ANA.  She noted a history of fatigue and difficulty sleeping due to pain.  There was no history of Raynaud's disease, dry eyes, or dry mouth ulcers.  She noted headaches in the past.  She indicated that she developed episodes of numbness and tingling in the prior year.  Diagnoses included SLE.  

VA treatment records from September 2008 to November 2011 reflect diagnoses of and treatment for SLE.  September 2008 and October 2009 records indicate that SLE was diagnosed in 2004.  She reported a history of photosensitivity, arthritis, intermittent proteinuria, hemolytic anemia, and thrombocytopenia.  In April 2011, the Veteran presented to the emergency department with complaints of pain in her whole body, specifically in the lower extremities and knees.  An April 2011 record reflects that the Veteran complained of intractable pain in the neck, shoulders, back, and knees.  She was referred to the pain clinic for evaluation and treatment. The diagnoses included chronic pain related to SLE, acute flare from SLE, and myofascial pain.  A November 2011 record indicates that SLE was diagnosed in 2004, but that the Veteran presented with symptoms in 2002.  The record reflects that her initial symptoms were arthralgias, headaches, genital ulcers, photosensitivity, and pleurisy.

In March 2012, VA obtained a VHA opinion addressing the etiology of the Veteran's SLE.  The physician, a rheumatologist, initially noted that the Veteran was not physically examined, and that Graves' disease is outside the scope of the clinical specialty of rheumatology.  Moreover, the physician noted that the SLE diagnosis is complex and often difficult to confirm.  The examiner opined that it is "unlikely" that SLE was present during the Veteran's active duty service, as there was no documentation of SLE symptoms such as photosensitivity, malar rash, or peripheral joint pains in the service treatment records.  The examiner found the history of allergies to several drugs and perineal dermatitis in the service records as unrelated to SLE.  The examiner noted the Veteran's in-service symptoms of depression, plantar fasciitis, bronchitis, headaches and migraines, and diarrhea, but found that they were not known to be directly related to the development of SLE and were not criteria for a diagnosis of SLE.  The examiner stated that the etiology for SLE is unknown.

With regard to the Veteran's contention that her autoimmune Graves' disease put her at greater risk for developing another autoimmune disease, the examiner acknowledged that autoimmune diseases may occur together in the same patient, based on that patient's genetic susceptibility, but explained that "[a] specific autoimmune disease is not known to further increase the risk of another specific autoimmune disease beyond the individual's inherent risk; thus, Graves' disease is unlikely to further increase the risk of SLE."  The Board again notes, however, that the examiner confirmed at the beginning of the report that Graves' disease is outside the scope of the clinical specialty of rheumatology.  The physician also found no causal connection between the Graves' disease medication and the development of SLE in the Veteran.  Ultimately, the examiner concluded that it was "not likely that Graves' disease or its treatment contributed to and/or caused the development of SLE" and that it was "more likely" that the Veteran's genetic susceptibility contributed to SLE.

In an April 2012 supplemental opinion, the VHA physician further explained the March 2012 findings.  With consideration of the Veteran's lay statements regarding in-service symptoms of rash, depression, photosensitivity, and possible weight loss, which are not documented in the service treatment records, the examiner opined that determination of a definite diagnosis based on the Veteran's statements alone would require mere speculation.  The examiner explained that SLE is a complex autoimmune disease, and may be classified based on 4 of 11 specific criteria: (1) malar rash; (2) discoid rash; (3) photosensitivity (which is not specific to lupus); (4) non-erosive peripheral arthritis of at least two joints; (5) oral ulcers observed by a physician; (6) serositis documented by a physician by hearing a rub or objectively on electrocardiogram; (7) renal disorder; (8) neurologic disorder (seizures and psychosis); (9) hematologic disorder of leucopenia/lymphopenia, hemolytic anemia, or thrombocytopenia; (10) immunologic disorder; and (11) ANA antibody.  The examiner explained that, even with consideration of the Veteran's reported in-service symptoms, there is not sufficient evidence to make a finding that SLE was present during active duty service.  The examiner further explained that it is not clear, based on the Veteran's records, when the first symptoms of SLE manifested.  The examiner concluded that it was unlikely that specific symptoms related to SLE would have preceded the more definitive 2004 SLE diagnosis by eight to nine years.  Accordingly, the examiner found that "it is unlikely" SLE was present during active duty service.

In sum, the VHA physician confirmed (1) that SLE is a complex disease to diagnose and often difficult to confirm; (2) that to determine the likelihood that the in-service symptoms experienced by the Veteran were the initial manifestations of the disease would require speculation, presumably due to the complex nature of SLE and the difficulty of SLE to confirm; and, (3) that a stated etiology for SLE is unknown.  Nonetheless, the physician opined that it is "unlikely" that SLE was present during the Veteran's active service.  It is unclear to the Board how etiology could be definitively "unknown" rendering any opinion made to be speculative, while a causal connection to symptoms experienced in service can simultaneously be found to be "unlikely."  The "unlikely" opinion is inconsistent with the physician's own report that the etiology of SLE is "unknown" and the physician's indication that a determination as to whether the in-service symptoms were the initial manifestations of SLE would require speculation.  Moreover, the physician's opinion related to causal connection between SLE and Graves' disease was made with the admission that Graves' disease was beyond the scope of the physician's expertise.  Thus, while the VHA physician thoroughly discussed the Veteran's medical history, the actual nexus opinion is inconsistent with other statements related to causation in the two reports.  Due to the internal inconsistency within the VHA physician's opinions, as well as the self-admitted incompetency to render an opinion related to Graves' disease, the Board finds the March and April 2012 opinions to be of little probative value in this analysis.  

In November 2012, Dr. C. issued a statement confirming that the Veteran was first seen in June 2006 and had an established diagnosis of SLE at that time.  Dr. C. stated that, at the time of treatment, the Veteran met the criteria for SLE by positive ANA, photosensitivity, proteinuria, possible transient ischemic attacks, anemia, thrombocytopenia, immunological disorders with low C3 counts, and inflammatory arthritis in multiple joints.  Dr. C. reported that, based upon review of the Veteran's VA treatment records and military medical records, the Veteran's symptoms of "fatigue, weight loss, depression, muscle/joint pain (neck/back/shoulder pain), rashes, dry skin, photosensitivity and headaches/migraines experienced in 1996 could all indicate early onset of an autoimmune disease such as SLE...; however, without a diagnostic screening for SLE a diagnosis cannot be made."  Dr. C. noted that review of the labs after 1996 show that the Veteran did meet the criteria with low C3 and high ESR.

A November 2012 letter from Dr. J. states that Graves' disease was diagnosed in 1998 and SLE in 2004.  Dr. J. noted the Veteran's reported symptoms as early as 1996, and that in November 2004, the Veteran met the SLE criteria due to photosensitivity, alopecia, positive ANA, anemia, pleurisy times three, and inflammatory arthritis.  Dr. J., after reviewing the Veteran's medical records, could not conclude if SLE was present in 1996; however, did note that the Veteran showed "active signs and symptoms" at that time such as depression, anemia, photosensitivity, fatigue, and unexplained rashes.  Dr. J. also noted that labs taken during the Veteran's active duty service showed thrombocytopenia, another consistent finding in patients with active SLE.  Dr. J. also commented on the VHA medical opinion, indicating that while the etiology of SLE is unknown, genetic disposition is only one factor to consider when finding the cause of SLE.  Further, Dr. J. could not conclude, having treated the Veteran, that the host of autoimmune and rheumatic disorders, including Graves' disease, SLE, asthma, fibromyalgia, rheumatoid arthritis, and celiac disease are contributed only by family history.

These 2012 private opinions tend to confirm the VHA physician's statement that determining causation for SLE is difficult.  Yet, the private physicians indeed suggest that the symptoms experienced by the Veteran in-service were "active signs and symptoms" of SLE and "could...indicate early onset of an autoimmune disease such as SLE."  But see Bloom v. West, 12 Vet. App. 185, 186-87 (1999).

Furthermore, the evidence of record overwhelmingly suggests that the Veteran has varying autoimmune disorders, SLE being only one, and that the symptoms tend to overlap.  Both the VHA physician and the Veteran's private treating physicians have established that the etiology of SLE is difficult, if not impossible, to determine and that many of the Veteran's varying disorders, to include SLE and the service-connected Graves' disease, have overlapping symptoms such that one cannot be differentiated from the other.  VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, but also may not ignore medical evidence that makes such differentiation.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, no such differentiation was made in any of the medical evidence of record.  The evidence demonstrates that SLE is difficult to assess, that the Veteran's in-service symptoms were "active signs and symptoms" of SLE, and that the symptoms of the Veteran's many autoimmune disorders, to include SLE and service-connected Graves' disease, are not differentiated from one another in the medical records.  The evidence, therefore, establishes that the symptoms of SLE and service-connected Graves' disease overlap, and that the symptoms during active service were indicative of initial manifestations of SLE.

After a thorough review of the evidence of record, the Board concludes that service connection for SLE is warranted.  There is evidence of a current diagnosis of SLE.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In addition, although the Veteran's service treatment records do not show an in-service diagnosis of SLE, there are several notations of symptoms, which the Veteran's private physician has confirmed as "active signs and symptoms" of SLE during active service.  Furthermore, the Board finds that the Veteran's reports of her additional in-service symptoms are competent and credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Finally, the medical evidence of record establishes that the symptoms of Graves' disease, a service-connected disorder, and SLE cannot be differentiated.  Accordingly, the Board finds that the evidence of record is at least in equipoise with regard to this claim.  Therefore, with application of the benefit of the doubt doctrine, service connection for SLE is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for SLE is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


